Citation Nr: 0503595	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  99-18 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation higher than 30 percent 
disabling for post-traumatic stress disorder (PTSD) from 
December 3, 1990, to April 14, 1999. 

2.  Entitlement to an evaluation higher than 50 percent 
disabling for PTSD from April 14, 1999.

3.  Entitlement to an evaluation higher than 0 percent 
disabling for PTSD from December 1, 2004.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney at 
Law


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1965 to 
July 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The January 1999 rating decision 
granted service connection for PTSD, and rated it as 30 
percent disabling, effective from December 3, 1990.  
Subsequently, by a November 1999 rating decision, a 50 
percent rating for PTSD was assigned effective from April 14, 
1999.  In a rating decision dated in September 2004, the RO 
reduced the veteran's PTSD evaluation to non-compensable 
(zero percent) level, effective December 1, 2004.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (citing AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (a claim remains in controversy where less 
than the maximum available benefit is awarded)).  In cases 
such as this one, where the original rating assigned has been 
appealed, consideration must be given to whether the veteran 
deserves a different rating at any point during the pendency 
of the claim.  Id.  The Court referred to this process as 
consideration of "staged" ratings.  Id.  

Given the holding in Fenderson, the Board has jurisdiction 
over the September 2004 reduction to zero percent as part of 
the continuum begun with the veteran's April 1999 notice of 
disagreement (NOD).  Inasmuch as the questions currently 
under consideration were placed in appellate status by a NOD 
expressing dissatisfaction with an original rating, the Board 
has characterized the rating issues on appeal as set forth on 
the title page.  In other words, the RO has staged the 
ratings-30 percent from December 3, 1990, 50 percent from 
April 14, 1999, and zero percent from December 1, 2004.  
Because the veteran appealed from an original rating, the 
appropriateness of this staging from 30 to 50 to 0 must be 
addressed by the Board.  Fenderson, supra.  

In the appellant's brief dated in December 2004, the veteran 
waived any right to receive a Statement of the Case (SOC) or 
supplemental statement of the case (SSOC) with respect to the 
reduced evaluation, stating that he has received sufficient 
notice of the lowered evaluation by virtue of the July 2004 
and September 2004 rating decisions.  Additional evidence was 
received with the brief, but the appellant's waiver and its 
specific mention of his desire not to receive a SSOC appears 
designed to avoid further review of such evidence by the RO.  
Consequently, the Board will proceed with its review.  

The Board's decision denying the veteran's appeal for an 
evaluation higher than 50 percent was vacated and remanded by 
the Court in June 2003 in response to a joint motion to 
remand.  The Board, in turn, remanded the case to the RO in 
December 2003.  


FINDINGS OF FACT

1.  From December 3, 1990, to April 14, 1999, any PTSD was 
manifested by no more occupational and social impairment than 
that which caused occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks; there was no more than definite industrial impairment.

2.  From April 15, 1999, to December 1, 2004, any PTSD was 
manifested by no more occupational and social impairment than 
that which caused reduced reliability and productivity.

3.  The veteran does not have a current diagnosis of PTSD.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD for the period from December 3, 1990, to April 14, 1999, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).

2.  The criteria for a rating in excess of 50 percent for 
PTSD from April 14, 1999, to December 1, 2004, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2004).

3.  The criteria for a rating in excess of 0 percent for PTSD 
from December 1, 2004, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.125, 4.130, Diagnostic Code 
9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served in the United States Navy from December 
1965 to July 1967.  The record shows that he had a troubled 
upbringing, including skirmishes with law enforcement 
personnel while in high school.  A social history taken in 
July 1968 indicates that, in the wake of a fighting incident, 
he was given a choice of going to jail or joining the armed 
forces.  The veteran opted for the latter.  

The record shows that the veteran reported for duty aboard 
the aircraft carrier USS Franklin D. Roosevelt (FDR) in March 
1966, two weeks after completing recruit training.  The 
veteran's older brother was already serving aboard FDR, and 
continued to so serve throughout the veteran's tour there.  
In a November 1974 three-page letter in support of his 
brother's original claim for service connection for a 
"mental condition," the older brother noted that the 
veteran began to have troubles soon after reporting aboard 
FDR.  He noted the veteran was unhappy with his initial 
assignment to the garbage detail in the galley.  The veteran 
had repeated troubles ashore on liberty, including heavy 
drinking while still a minor, and troubles with authorities 
ashore.  The veteran was transferred to the deck division, 
which he reportedly also took issue with.  The brother 
reported that the veteran missed assigned watches and did not 
seem to understand his assignments.  The veteran was then 
assigned temporary duty to the division which handled the 
movement of bombs about the ship.  This, in the brother's 
opinion, was a haven for "outcasts" and "misfits."  

The veteran was put on restriction for drunkenness after the 
ship's first port visit in the Western Pacific (Westpac).  
While in Hong Kong the veteran was on unauthorized absence 
(UA) for two days, having "blacked out" from a drinking 
spree.  He was sentenced to a period of confinement in the 
ship's brig.  On return to the ship's homeport in Florida the 
veteran was returned to the ship with charges of drinking 
while under age and fighting with the Shore Patrol.  The 
veteran fled on the day of his scheduled captain's mast, 
remaining UA for 28 days.  He was subsequently discharged 
from active duty by reason of unsuitability because of a 
character disorder.  

Of record is a May 1967 letter from the Fourth Naval District 
Legal Officer to the veteran's mother wherein she was told, 
inter alia, that "arrangements have already been made to 
obtain psychiatric evaluation for him."  There is no report 
of record of this evaluation, but, as will be discussed 
below, there is some evidence that such an evaluation was 
conducted.  Notwithstanding, at an April 1975 Board hearing, 
the veteran testified that the Navy never conducted a 
psychiatric evaluation.  The veteran also testified that a 
Navy doctor who saw him at the time of his discharge threw 
his medical records away.  However, the veteran's service 
medical records (SMRs) were obtained by VA immediately after 
his discharge, and they contain no record of a psychiatric 
evaluation while in service.  

The veteran filed a claim for a "mental condition" in May 
1968.  In that claim the veteran averred that he had been 
seen in 1964 for a mental disorder by a psychiatrist at the 
St. Francis Hospital.  St. Francis responded that they were 
unable to find any records from that time period.  A VA 
psychiatric consult dated in June 1968 opined that the 
veteran was "suffering from severe personality problems and 
maladjustment."  A July 1968 personality evaluation 
described the veteran as severely disturbed and in serious 
danger of plunging into a full-blown psychotic state.  A 
September 1968 treatment note gave as an impression:  
character disorder - passive aggressive type.

Immediately thereafter, the veteran was hospitalized for 
about three months in the fall of 1968.  The diagnostic 
impression at the time of walk-in admittance was 
schizophrenic reaction, acute, undifferentiated type; 
flattened affect with thought blocking, psychomotor slowing, 
and delusional ideas; paranoid overlay.  He was medicated and 
underwent what was described as an uneventful recovery.

A VA examination was conducted in May 1969.  The examiner's 
diagnosis was passive-aggressive personality, passive 
stubbornness, sullenness, passive obstructionism, 
inefficiency, and difficulty in interpersonal relations.  
There was no evidence of psychosis.  The veteran's claim was 
denied in a June 1969 rating decision which found that the 
veteran had a non-compensable personality disorder.  

Over the ensuing years the veteran was often treated and 
hospitalized for mental symptoms, variously diagnosed as 
schizophrenia, passive aggressive personality, habitual 
excessive drinking, characterological depression with 
sociopathic traits, depression, atypical personality 
disorder, bipolar affective disorder, and dysthymia.  
Repeated attempts by the veteran to reopen his claim were 
denied as the RO determined that there was no new and 
material evidence.  See 38 C.F.R. § 3.156.  In the course of 
these proceedings, in October 1975, the Board requested that 
the Chief Medical Director review the veteran's claims folder 
and associated medical records and to provide an opinion as 
to what the correct diagnosis of the veteran's averred 
disability was, and, if an acquired psychiatric disease was 
present, to determine when it was first manifested.  In 
November 1975, the Director responded that the veteran had 
passive-aggressive personality, and that the evidence showed 
this disability was life-long, beginning in childhood and 
continuing throughout service and post-service years.

The veteran submitted a statement in support of his claim, 
dated in September 1998, wherein he claimed that there was a 
traumatic event that triggered PTSD.  He identified the 
disposal of bombs and other ordnance during a fire aboard 
FDR.  On receipt of this new evidence, the case was reopened, 
and service connection was granted by the RO in a rating 
decision dated in January 1999, with an effective date of 
December 3, 1990.

Of record is the Informal Board of Investigation (JAG Report) 
into the events surrounding a fire aboard FDR on November 4, 
1966.  In summary, the JAG Report describes a fire in a 
storage compartment, compartment C-530-2A, which was on the 
fifth deck, below the water line.  Compartment C-530-2A could 
be accessed only via a "trunk" in the deck of the aft 
hangar bay, four decks above.  The fire was determined to 
have begun when two chemicals being lowered to the bottom of 
the trunk for storage after underway replenishment came into 
contact with one another and caused a spontaneous combustion.  
The fire was confined to compartment C-530-2A, and was 
extinguished in about one hour.  Eight sailors were killed in 
the fire.  

The JAG Report specifies that their bodies were found in 
compartment C-530-1A, which was adjacent to compartment C-
530-2A where the fire occurred.  It was presumed by the JAG 
Report that the sailors who died had sought refuge from the 
fire in compartment C-530-1A.  Ingress to and egress from 
compartment C-530-1A where the bodies were found could only 
be made via compartment C-530-2A where the fire occurred, and 
then up through the trunk to the hanger bay above.  The eight 
sailors all died of asphyxiation, and the JAG Report 
specified that none of the bodies was burned or charred.  
Potentially hazardous material, including bombs and ordnance, 
was removed from the hangar bay, and the flare ready service 
locker was flooded as a precaution.  The names of the dead 
and injured personnel were listed in the JAG Report; the 
veteran's name was not.

The veteran filed a NOD in April 1999, and a substantive 
appeal in September 1999.  In November 1999 the RO granted an 
increased evaluation to 50 percent, effective from April 14, 
1999, the date on which the veteran's VA treating 
psychiatrist noted that the veteran's symptoms were 
worsening.

There is substantial additional evidence and professional 
opinion of record.  In a September 1984 letter from J.H., 
M.D., to the veteran's then representative, Dr. J.H. reported 
that the veteran vividly recalled when a number of the people 
that he worked with were killed in the fire aboard FDR.  
Based on the veteran's reported stressor, Dr. J.H. diagnosed 
PTSD.  

A September 1984 letter from J.H., M.D. to the veteran's 
then-appointed representative opined that the veteran's vivid 
recollections precipitated severe episodes of depression, 
difficulty sleeping, dreams about people being blown up, and 
people caught on fire, and warranted a diagnosis of PTSD. 

Of record is a January 1985 letter from W.T., M.D., who, at 
the veteran's request, reviewed a consult conducted in May 
1967 (which, as noted above, is not of record) with a view to 
reassessing the doctor's earlier diagnosis of the veteran.  
In his 1985 letter, Dr. W.T. documented that because of a 
history of antisocial activities prior to enlistment, the 
veteran was diagnosed in May 1967 with an antisocial 
personality.  In the course of telephone conversations 
between Dr. W.T. and the veteran, the doctor was informed 
that the veteran had experienced trauma when "an enemy blew 
up a nearby section of the munitions area.  Burned men were 
screaming while [the veteran] and other personnel worked 
nearby removing bombs, missiles and other explosives."  
Based on this information provided by the veteran, Dr. W.T. 
recommended that the diagnosis he made in May 1967, just 
prior to the veteran's discharge, be changed to PTSD.

The report of the veteran's hospitalization in September 1986 
shows that the veteran was diagnosed with bipolar affective 
disorder and PTSD.  The reported stressor was reported as 
"an attack on his ship in which men were killed."  The 
veteran was again hospitalized in September 1987, with a 
diagnosis of bipolar affective disorder, depressed.

The report of a VA examination dated in February 1989shows 
that the veteran was diagnosed with PTSD, chronic, moderately 
severe; bipolar disorder, in partial remission.  The veteran 
reported to his examiner that he saw many of his friends 
charred as a result of the fire.  In a Statement of 
Accredited Representative (VA Form 1-646) dated in August 
1989, it was averred that "a large fire commenced in the 
hanger bay" and that the veteran was in charge of removing 
live ordnance from the hangar bay during the fire.

In a treatment note dated in January 1991, E.P., M.D., the 
physician in charge of the VA Medical Center (VAMC) 
Pittsburgh mental health clinic, reported that the veteran 
presented on-time for his appointment, neatly groomed and 
casually dressed.  Dr. E.P. noted that the veteran told him 
that he'd been getting "some other expert opinions," that 
none of his medicine was working, and that he was becoming 
suicidal, but he did not admit to having an intent to commit 
suicide.  The veteran "argue[d] quite skillfully" that he 
was the victim of chronic depression, that he could not be 
expected to change or to get better, and that the doctor 
could not possibly understand the events that have happened 
to him to put him in this state.  The examiner told the 
veteran that his current diagnosis was affective disorder, 
chronic characterological disorder, which entails the veteran 
finding every possible external reason why he should not take 
on tasks in life.  The doctor did not see a useful role for 
the mental health clinic in treating the veteran by accepting 
the veteran's self-declared functional limitations.

In another VA examination the following month, February 1991, 
the veteran told his examiner, R.H., M.D., that he was 
seeking another opinion, because he did not agree with Dr. 
E.P.'s diagnosis of borderline personality disorder rather 
than PTSD.  The veteran reported only vague symptoms other 
than poor sleep and mood.  There were no clear manic 
episodes, though the veteran claimed to have manic-depression 
in the past.  He described past episodes of "rages," but 
denied any criminal behavior.  He was not homicidal.  Affect 
was generally bright, non-labile, and appropriate.  There was 
no psychosis, suicidal or homicidal ideation, and no 
cognitive impairment.  Dr. R.H. diagnosed dysthymia; past 
substance abuse; mixed personality (borderline antisocial, 
narcissistic) disorder.  

The veteran was afforded a VA psychological examination, 
given by Dr. S.P., in February 1997.  The report noted that 
the veteran reported that he was diagnosed with "a passive 
aggressive condition" at age 16.  The veteran reported that 
he was sent to pick up the burned bodies of his "friends" 
after the fire aboard FDR, and claimed that he tried to kill 
himself by overdosing on alcohol.  The veteran reported that 
he worked for the Postal Service from 1980 to 1991, but that 
a back injury on the job ended his working career.  The 
examiner found the veteran was alert and oriented in all 
spheres.  Grooming, hygiene, and dress were adequate and 
appropriate.  Mood was somewhat irritable and guarded, with 
somewhat labile affect.  Speech was generally coherent.  The 
veteran reported his mood was variable, and he described 
himself as having rage attacks and feeling out of control and 
isolated.  The veteran reported he had a lot of bitterness.  
Sleep was reportedly poor, with frequent nightmares.  
Appetite was reported as fair.  He reported that he felt 
suicidal at times, but reported no intent or plan.  He also 
denied homicidal intent or plan.  The veteran reported 
auditory hallucinations consisting of hearing screams and 
shouts, and on occasion hearing a voice, which he could not 
understand, talking to him.  Socialization was reportedly 
poor, and the veteran reported that he did not trust people.  
Activity level was low, and his insight poor, but his 
judgment did not seem to be impaired.

The Mississippi Scale for Combat Related PTSD (MSC) and the 
Beck Depression Inventory (BDI) tests were administered, as 
well as the Minnesota Multiphasic Personality Inventory 
(MMPI).  The BDI score of 39 suggested significant 
depression.  The MMPI score of 120 was well above the cutoff 
for significant PTSD symptomatology.  The report noted that 
this high score showed a response set consistent with 
exaggeration or distortion of current symptomatology, and 
cautioned therefore that the veteran's test results should be 
viewed with "considerable caution," particularly in light 
of his impending claim.  With that caveat, the report opined 
that the MMPI suggested significant thought disorder 
consistent with a diagnosis of paranoid schizophrenia.  The 
veteran endorsed several items on the MMPI consistent with 
delusional experiences and hallucinations, but post-test 
questioning suggested that many of these responses were 
clearly exaggerated.  The diagnosis was made utilizing The 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) criteria.  The DSM-IV 
Axis I (clinical disorders and other conditions that may be a 
focus of clinical attention) diagnosis was factitious 
disorder (PTSD).  The Axis II (personality disorders and 
mental retardation) diagnosis was borderline personality 
disorder.  

The veteran was provided a VA examination by D.A., Ph.D., in 
November 1998 at VAMC Pittsburgh.   The examiner reviewed the 
veteran's case file.  In addition to the various medical 
diagnoses discussed above, the examiner noted that the 
veteran's brother's August 1988 statement detailing 
disciplinary problems that began immediately after the 
veteran reported aboard ship contradicted the veteran's claim 
that his difficulties all began after the fired aboard FDR.  
The examiner documented the history provided by the veteran 
and other evidence of record, including the JAG Report of the 
investigation into the fire aboard FDR.  The examiner noted 
that the veteran claimed to have seen burning bodies and 
heard dying screams of the sailors trapped by the fire.  

The examiner also noted that the veteran's testimony was in 
conflict with the JAG Report, which reported that eight men 
were trapped below the hanger deck and died of asphyxiation.  
The bodies were not burned or charred.  The examiner 
concluded that some of the diagnoses of PTSD were based on 
the veteran's recounting of events that did not occur, 
including seeing people blown up and on fire.  The examiner 
noted that, while the veteran has been an unreliable 
reporter, that is not unusual for patients with major 
psychiatric disorders.  The examiner further acknowledged 
that it was not possible to tell whether this unreliability 
reflects an actual attempt to deceive evaluators, or whether 
it reflects an attempt to "cry for help."  

Dr. D.A. noted the veteran's subjective complaints of 
problems with sleeping, severe anxiety, nightmares, periodic 
auditory hallucinations, extreme psychological arousal upon 
exposure to events that remind him of his military service, 
and somatic symptoms of anxiety including sweating and 
constriction in his chest.  The doctor noted that 
hypertension diagnosed shortly after discharge from the Navy 
was attributed to anxiety which seemed to be resulting from 
personality factors and poor adjustment.  The veteran related 
to the examiner that he witnessed bodies being brought up in 
wire baskets, and that they looked and smelled burnt, but 
that they could have been covered with soot.  It was also 
possible that the screams the veteran had reported earlier 
were not the screams of burning men, but the screams of men 
who were dying of asphyxiation and who were trapped by the 
fire.  The veteran reported that he was shocked by what he 
saw, that after the incident he had nightmares regarding the 
incident, and became depressed and then suicidal.  He 
reported attempting to kill himself by drinking a fifth of 
whiskey straight down.  

Dr. D.A.'s objective findings reported that the veteran was 
alert and oriented, appeared highly anxious, and was restless 
and sweating, especially during the initial phase of the 
evaluation.  The veteran was casually dressed and had 
adequate grooming and hygiene.  Speech was generally relative 
and coherent, with some loosening association noted, and some 
pressured speech.  The veteran reported symptoms consistent 
with panic attacks, including excessive perspiration, heart 
pounding, and restlessness, accompanied by the feeling that 
something terrible was going to happen.  

The veteran described being uncomfortable in crowds.  He 
denied current suicidal or homicidal ideation or intent, 
though he did state that he was easily irritated and 
sometimes felt that he had to stop himself from hurting 
people.  He reported sleeping only two to three hours per 
night, and sleeping during the day because he was tired.  He 
reported spending most of his waking hours either in bed or 
on the couch.  He reported feeling so depressed at times that 
he was unable to move.  The veteran reported that he was 
easily startled, that he was detached from those around him, 
and that he had no friends.  Some distractibility was noted, 
and the veteran's memory for some remote events was vague, 
potentially indicating the existence of a mild memory 
deficit.  No obsessive or ritualistic behaviors were noted.  

The MSC was administered.  The veteran's score was indicative 
of multiple symptoms consistent with a diagnosis of PTSD, 
however the examiner noted that the veteran's high score 
suggested potential exaggeration of symptoms.  The examiner 
also noted the MMPI administered in February 1997, and the 
resulting diagnosis of factitious disorder (PTSD), noted 
above.  

This examiner's diagnosis was, in Axis I, bipolar I disorder, 
severe with psychotic features; PTSD, mild; alcohol 
dependence in sustained full remission.  In Axis II the 
diagnosis was personality disorder, not otherwise specified 
(NOS).  In Axis V, the veteran was given a current GAF score 
of 45.  

The examiner summarized that it was clear that the veteran 
has exhibited severe psychiatric symptoms dating back to 
within one year after discharge from the Navy, and 
potentially during his military service.  The veteran had 
experienced periods of reasonable adjustment, wherein he was 
able to maintain employment in a structured setting.  The 
examiner's diagnosis was felt to best capture the veteran's 
psychiatric symptomatology and life history.  The examiner 
noted that the veteran's pre-service difficulty of truancy 
and school failure were attributed to a bipolar disorder, as 
were his violent behavior, periodic antisocial behavior, 
occupational failure, and suicide attempts.  It was opined 
that it was likely that the veteran's military service 
exacerbated the veteran's condition.  

The examiner also noted that the veteran exhibits some 
symptoms consistent with PTSD, and concluded that the 
veteran's experience of handling bombs and other munitions 
during a fire constituted an event outside the range of usual 
human experience that would be markedly distressing to almost 
anyone.  The examiner noted the veteran's inconsistent 
reporting of the events surrounding the fire, but felt the 
evidence supporting the fire and his job as a bomb handler 
were not primarily based on his report, and therefore 
qualified as an event meeting criteria "A" for PTSD.  

The diagnosis of personality disorder was given based on the 
history of personality factors associated with the veteran's 
psychiatric and developmental history.  Based on this 
examiner's evaluation, the proportion of current disability 
resulting from each of the veteran's psychiatric disorders 
was assessed to be bipolar disorder, 50 percent; PTSD, 25 
percent; and personality disorder, 25 percent.

As noted above, the increase in evaluation from 30 percent to 
50 percent was precipitated by a treatment note by the 
veteran's treating psychiatrist, K.K., M.D., in April 1999.  
Dr. K.K. noted that the veteran had had a worsening of his 
PTSD symptoms, more prevalence of his Vietnam-related 
nightmares, and increased intensity of his panic attacks 
during the day.  In a treatment note dated the preceding 
month, Dr. K.K. noted that the veteran had received his 
service connection award of 30 percent, that the veteran 
thought he was entitled to a higher award, and that she, Dr. 
K.K., agreed.  

In a "To Whom it May Concern" letter in support of a higher 
evaluation, dated in December 1999, Dr. K.K. described the 
veteran as "the sickest psychiatric patient that I have ever 
encountered."  She stated that the veteran's level of 
impairment experienced from his PTSD was so severed that 
every facet of his life was affected.  Flashbacks of his 
Vietnam experiences prevented functioning in any social 
situation.  His life was described as one of anxiety, 
irritability and sleeplessness brought about by intrusive 
memories of Vietnam and auditory hallucinations described as 
tormenting and hysterical.

In March 2002 and July 2002, Dr. K.K. provided identical "To 
Whom it May Concern" letters in support of an increased 
evaluation.  In them she stated that there was nothing easy 
or simple about the veteran, his life experience, his trauma 
in Vietnam, and his clinical course and treatment.  She noted 
that the veteran did not fit into a neat diagnostic 
pigeonhole.  She repeated much of what she had related in her 
earlier letter in 1999 regarding the veteran's "PTSD 
symptoms" and added that he was "globally impaired" due to 
his PTSD.  

As a result of a January 2001 remand by the Board, the 
veteran was afforded another VA examination, given by B.L., 
Ph.D., in June 2001.  Diagnostic testing included the 
Mississippi Scale and the MMPI.  The results were 
"remarkably similar" to the testing done in February 1997.  
Scores in this extreme range were described as indicative of 
marked exaggeration of symptoms.  

Subjectively, the veteran complained of extreme inability to 
socialize and inability to sleep.  He described "rage 
attacks", and admitted occasional suicidal and homicidal 
ideation, though he denied any plans or intent.  He adamantly 
denied any manic episodes or symptoms.  He averred that he 
continued to experience flashbacks on a daily basis, but was 
vague in describing these flashbacks.  He reported 
occasionally hearing screaming when he was under a lot of 
stress, and stated that in the past he had heard voices 
saying "help me, I'm dying."  He denied any visual 
hallucinations or paranoid ideation.  

The examiner noted that the veteran was alert and oriented as 
to time, person, and place, and was cooperative.  He was 
casually and appropriately dressed, with poor to fair 
grooming and hygiene.  Speech was fluent and coherent, but 
loud in volume and pressured in rate.  Mood was at times 
irritable and anxious; affect was normal.  No delusions were 
noted, and the veteran described occasional auditory 
hallucinations.  It was clear to the examiner that the 
veteran "was extremely invested in persuading this clinician 
that his symptoms of post-traumatic stress disorder were 
having a significant impact on his functioning."  The 
veteran was described as "rather solicitous" with the 
examiner in complementing her.  

The examiner's DSM-IV Axis I diagnosis was "features of 
PTSD."  Axis II diagnosis was personality disorder, and in 
Axis IV (psychosocial and environmental problems) the 
examiner identified family and financial stressors.  The Axis 
V (global assessment of functioning (GAF) score) report was 
45.

Of record is a treatment note dated in August 2001, authored 
by L.D., L.S.W.  The veteran was a walk-in that day, and 
wanted to talk about the efficacy of his medications, as well 
as his ongoing appeal of the award of his 50 percent rating 
for PTSD.  In the course of the conversation the veteran told 
L.D. that he received a full Postal Service disability from 
his injury on the job.  He also discussed the prospects of an 
increased evaluation to 100 percent, and a retroactive award.  
L.D. noted that he would check with the RO to see if such an 
award, 100 percent retroactive to 1990, was possible.  In an 
addendum dated in November 2001 L.D. noted that he had 
contacted the RO and was told that it was not possible to get 
a back payment as discussed at the earlier meeting.

The veteran appealed the denial of a request for an 
evaluation higher than 50 percent for his PTSD.  The Board 
denied his appeal, and, as noted above, the Court vacated and 
remanded in June 2003 on joint motion of the veteran and VA 
General Counsel.  The reasons for the remand were (1) the 
reasons and bases did not adequately address evidence that 
was favorable to the veteran, specifically Dr. K.K.'s two 
identical letters in 2002; (2) there was no independent 
medical opinion of record to support VA's conclusion that Dr. 
B.L.'s June 2001 examination report was more credible than 
Dr. K.K.'s two letters; and (3) the reasons and bases did not 
adequately support the conclusion that adequate notice was 
given as required by the Veterans Claims Assistance Act of 
2000 (VCAA).

As a result of the Court's remand, the veteran was once again 
afforded a VA examination, this time given by M.M., Ph.D., 
who had never previously examined the veteran, in May 2004 at 
VAMC Pittsburgh.  Dr. M.M. reviewed the veteran's extensive 
social and medical history, which included early abandonment 
by his father, physical abuse at the hands of his mother and 
grandfather, a pre-service diagnosis of passive-aggressive 
personality disorder, and trouble with the law.  The veteran 
reported to the examiner that he "turned bipolar" after he 
was traumatized, that his moods go up and down, that he gets 
manic when stressed severely, that he has a fear of dying 
because of a blood clot, that he isolates himself because he 
does not trust himself, that he sees no future, that he has 
nightmares, flashbacks, and rage attacks, that he is 
withdrawn, severely depressed, and has no interests, and that 
he has thoughts of suicide and homicide.

The veteran reported that he was unemployed after service 
until he worked in construction, which lasted from 1975 to 
1980.  The veteran then worked for the Postal Service from 
1980 until he suffered a back injury on the job in 1991.  He 
reported that he was an "excellent worker," and never 
missed a day of work or had fights on the job.  He said he 
liked his job and denied any interpersonal difficulties on 
the job.  He said that he had no specific difficulties on the 
job due to any psychiatric symptoms.  

Dr. M.M. discussed in detail the veteran's various previous 
diagnoses, including PTSD, noting in summary that the PTSD 
diagnoses were all based on the veteran's own report of 
events surrounding the fire aboard FDR.  Dr. M.M. noted that 
the veteran's accounts were in stark contrast to the other 
evidence of record, including especially the JAG Report.  The 
examiner noted that, while the veteran reported charred 
bodies, the JAG Report indicated that the bodies were neither 
burned nor charred.  These and other inconsistencies in the 
record and in the veteran's reporting led the examiner to 
call into question the veteran's reliability in reporting 
both his experiences during the fire incident and his 
symptoms.  Based on the examiner's assessment of the record 
and the veteran's statements, the examiner concluded that the 
exposure the veteran had to the fire event did not meet DSM-
IV criterion A for a diagnosis of PTSD.  He simply heard 
about the deaths of men whom he did not know personally at 
all.  It was conceded that he was removing ordnance from a 
nearby area (the hangar deck) during the fire, but he was not 
directly exposed to a life-threatening situation or 
confronted with charred bodies or remains as claimed.  

The veteran's reports of nightmares and daily intrusive 
thoughts of charred bodies were deemed questionable given 
that the event did not happen as the veteran described.  The 
veteran did not report other symptoms of avoidance or numbing 
that could be directly tied to the fire event.  His reports 
of feeling depressed, isolated, and alienated, and having a 
decreased interest in activities, were said to be easily 
related to his depressive disorder and personality disorder.  
In Dr. M.M.'s opinion there is no clear link between these 
symptoms and the fire.  The examiner noted that the veteran 
reported rage attacks, but could not elaborate or provide any 
details of these supposed attacks.  There was also no clear 
link between the veteran's report of irritability and 
mistrust of others and the fire.  These symptoms were thought 
to be more clearly related to the veteran's personality 
disorder and abuse in childhood which, research shows, often 
causes interpersonal difficulties and problems with trust 
later in life.  He was only able to give one example of any 
hypervigilance symptoms.

Psychological testing included the Beck Depression Inventory-
II (BDI), the Symptom Checklist 90-Revised (SCL), and the 
MSC.  The veteran's score on the BDI was 35, which falls in 
the severe range of depressive symptoms.  He reported some 
distress on 70 of the 90 symptoms on the SCL, reporting 
moderate to extreme distress on all but one of the symptoms, 
which, the examiner noted, is suggestive of over reporting.  
The MSC score was 149, which falls far above the established 
cutoff for a diagnosis of PTSD, even in combat veterans, and 
is also suggestive of over reporting of symptoms.  

The veteran was reportedly unemployed and living with his 
wife who suffered a stroke four years earlier.  He is the 
primary caretaker, and, as a result, does all of the cooking, 
cleaning, shopping, etc.  He denied any problems with 
grooming, hygiene, or other activities of daily living.  He 
reportedly bathed once a week, and shaved twice a week.  

The examiner noted that the veteran reported an hour early 
for the examination, dressed very casually but appropriately.  
Grooming and hygiene were adequate, though there was a 
moderate body odor present.  The veteran was alert and 
oriented in all spheres, and made good eye contact.  He was 
able to accurately discern the meaning behind different lines 
of questioning without difficulty.  He was able to quickly 
and accurately name all of his medications and current doses.  
Speech was fluent and normal in rate and volume, with a 
normal latency of response.  There was no impairment in 
thought process or communications.  Thought process was 
clear, coherent, and goal-directed without irrelevant or 
illogical speech.  

Thoughts were described as preoccupied with being sick and 
obtaining validation for his illness through increased 
evaluation of his PTSD.  Mood was reported as depressed, and 
affect was labile.  The veteran became "seemingly very 
upset" talking about the fire aboard ship or about his 
symptoms, but shifted emotions quickly and easily when 
redirected towards another topic.  He reported fair energy 
levels, and being able to conduct basic activities of daily 
living, though there was some difficulty maintaining adequate 
personal hygiene.  He denied obsessive thoughts or rituals, 
or symptoms consistent with mania, panic disorder, or 
generalized anxiety disorder.  He admitted some thoughts of 
death without specific plan or intent.  He also denied 
homicidal ideation and reported no history of assaultiveness 
when he is not drinking alcohol.  No delusions or 
hallucinations were reported or elicited.  

Dr. M.M.'s diagnosis in Axis I was factitious disorder 
(nonservice connected), alcohol dependence, in full sustained 
remission.  In Axis II the diagnosis was personality 
disorder.  The veteran's Axis IV problems were listed as 
unemployment and financial concerns.  In Axis V the veteran's 
assigned GAF score was 50, attributed to the nonservice-
connected conditions, with moderate impairments in social and 
occupational functioning.

The examiner summarized that, in his professional opinion, 
the veteran did not meet the criteria for diagnosis of PTSD 
because his reports of the fire aboard FDR are in contrast to 
the findings of the JAG Report.  The veteran's longstanding 
difficulties predated his military experience and warranted 
psychiatric treatment in childhood.  In short, there was no 
direct evidence to suggest that the veteran's difficulties 
were service-related, but there was evidence suggesting that 
the veteran had many of these difficulties prior to his 
military service.  It was felt that the veteran's fabrication 
of details of the fire aboard ship was likely a manifestation 
of a preexisting, severe personality disorder and a 
factitious disorder, as defined in DSM-IV.  The doctor noted 
that severe personality disorders may predispose an 
individual to the development of factitious disorder.  

Dr. M.M. noted that individuals with factitious disorder are 
motivated to assume a sick role, presenting their symptoms 
dramatically, but extremely vaguely and inconsistent when 
questioned in greater detail.  This is consistent with what 
he found on examination and what others reported in earlier 
examinations.  Factitious disorder also causes an individual 
to have difficulty maintaining steady employment and 
interpersonal relationships, and to present a wide range of 
symptoms, which corresponds with the veteran's complicated 
psychiatric history of multiple, conflicting diagnoses and 
various unsuccessful trials of different classes of 
medications.  

In reconciling the PTSD diagnoses which are of record, Dr. 
M.M. noted that they were all made based on the veteran's own 
reports of being exposed to burning and screaming men and 
having to handle charred bodies, none of which is supported 
by the evidence of record.  In reviewing the veteran's VA 
medical record, Dr. M.M. noted that his treating 
psychiatrist, Dr. K.K., did not begin referring to the 
veteran's psychiatric symptoms as PTSD symptoms until after 
he reported to her that he had been service-connected for 
PTSD.  Dr. M.M. noted that, while the veteran may have been 
exposed to stress while carrying out his job during the fire 
aboard FDR, that stress did not meet the criteria for a 
stressor under DSM-IV.  Further, the veteran's claim of 
having recurring nightmares of seeing and handling charred 
bodies cannot be considered to meet criterion B of PTSD 
because these events did not actually occur.  Instead, they 
are more indicative of the veteran's chronic psychiatric 
impairment that had its beginnings prior to service.  

The examiner concluded that, while from a psychiatric 
standpoint the veteran may have difficulty obtaining and 
maintaining gainful employment, it is not due to a service-
connected condition.  The veteran was determined to be 
competent for VA purposes to manage his own funds.

Of record is the December 2004 report of a psychological 
evaluation conducted by K.M., Ph.D., a private practitioner.  
The evaluation was conducted with benefit of the veteran's 
case file, which Dr. K.M. summarized in some detail.  Dr. 
K.M. opined, within a reasonable degree of psychological 
certainty, that (1) the veteran does manifest PTSD as defined 
in DSM-IV; (2) the veteran's PTSD is a direct consequence of 
his experience aboard FDR, specifically the handling of 
ordnance during the fire; (3) the veteran's PTSD results in 
occupational and social impairment with deficiencies in 
family relations, judgment, thinking, and mood, due to the 
symptoms of suicidal ideation, speech intermittently 
illogical or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
difficulty in adapting to stressful circumstances including 
work or worklike setting, and inability to establish and 
maintain effective relationships; (4) the veteran has 
demonstrated other mental disorders after leaving the 
service, none of which, in Dr. K.M.'s opinion, preclude his 
having PTSD at a chronic, severe level; and (5) the veteran's 
PTSD, separate from his other personality and psychiatric 
disorders, has rendered him permanently and totally disabled 
from participating in competitive remunerative employment 
since 1990.

In defining the veteran's claimed traumatic stressor aboard 
FDR, Dr. K.M. described the veteran as "apart [sic] of the 
failed rescue mission."  The veteran reported hearing an 
explosion, remembered seeing smoke, and hearing the men 
screaming.  The veteran empathized with his comrades because 
he had been in the same location where his shipmates were 
being asphyxiated during the fire.  The veteran was 
instructed, with others, to remove ordnance from the scene.  
The veteran recalled seeing the bodies removed from the hold 
in basket stretchers, and that they had black soot all over 
them from the fire.  Dr. K.M. noted that the veteran had 
earlier incorrectly described the victims as having been 
burned, and disagreed with other examiners who cited this 
error as justification for questioning the veteran's 
credibility, focusing on a "morbid detail and not the 
emotional turbulence caused by the actual seeing of fellow 
shipmates who died because their oxygen was deliberately cut 
off."  

In Dr. K.M.'s opinion, it was the handling of live ordnance 
at the time of the death of his shipmates which was the 
triggering event of his PTSD.  The doctor noted that the 
veteran started having nightmares immediately after the fire.  
Admitting that the veteran had been having nightmares 
previous to the fire, the nightmares were now different; they 
"were about his shipmates screaming and yelling, begging for 
their lives."  Dr. K.M. notes that nightmares are not video 
tapes of actual events, but rather symbolic representations 
of their memories.  It was thus opined that the veteran's 
averred nightmares are consistent with events he had 
witnessed.  The examiner also opined that, given the 
veteran's emotional trauma at the time, his belief that he 
had seen burned bodies is grossly consistent with what would 
be expected by a lay person in such circumstances.  

The doctor reported that the veteran became anxious and 
depressed after the incident, both of which are symptoms of 
PTSD.  The veteran's episodes of excessive drinking were 
described by the doctor as a lay person's way of self-
medicating.  

After describing at length the characteristics of 
schizophrenia, Dr. K.M. opined that any schizophrenic 
behavior in the veteran appears to have been a deterioration 
of his mental functioning after the incident in service, 
wherein he was subjected to the death of shipmates and having 
to handle live ordnance, which was compounded by his feelings 
of helplessness, rage, and guilt.  

Several psychological tests were administered as part of Dr. 
K.M.'s evaluation of the veteran.  The Inventory of Altered 
Self (IASC) assesses interpersonal conflicts, idealization-
disillusionment, abandonment concerns, identity impairment, 
susceptibility to influence, affect dysregulation, and 
tension reduction activities.  The veteran's scores reflected 
significant elevations in all scales except susceptibility to 
influence.  Dr. K.M. opined that, amongst the results shown 
in the IASC, the veteran's tendency to react to painful 
internal states and affects with externalizing behaviors is 
most indicative of the veteran's PTSD symptoms.  

Also administered was the Detailed Assessment of 
Posttraumatic Stress (DAPS), a test of trauma exposure and 
posttraumatic response, designed for use with individuals who 
have undergone a significant psychological stressor.  In 
order to interpret the veteran's DAPS scores, he must have 
endorsed a sufficient number of items overall, and his scores 
on two validity scales, positive bias and negative bias, 
should be in the acceptable range.  

The doctor indicated that the veteran's index trauma is 
having been in a war.  His relative trauma exposure score was 
94, indicating that the total number of trauma types to which 
he has been exposed is higher than the number most trauma-
exposed people report.  High scores here may signal the 
likelihood of more complex trauma effects, as well as 
demographic, environmental, or lifestyle influences that may 
be risk factors for additional victimization.  The doctor 
cited the veteran's pre-service trauma history, which, 
research has shown, can be associated with more extreme or 
varied symptomatic responses to later traumas, though Dr. 
K.M. provided no opinion in this regard in this veteran's 
case.

The examiner provided technical discussions of the various 
scores achieved by the veteran, all of which tended to 
indicate a high incidence of symptomatic reactions which have 
been documented to one degree or another in other tests.  Dr. 
K.M. concluded that the veteran's DAPS results reflect a PTSD 
condition.  

However, Dr. K.M. noted that there are two missing item 
responses within the protocol that may compromise the 
validity of the DAPS.  Further, while stating that the 
veteran's item endorsements do not appear to be overly 
positive, it was noted that the veteran's score on the 
negative bias scale is elevated, indicating that he endorsed 
items that were rarely endorsed by traumatized individuals in 
the standardization sample.  It was opined that the veteran 
may have been attempting to present himself as especially 
symptomatic, may have been randomly responding, or may have 
been experiencing an unusual number of atypical symptoms.  In 
any event, the examiner noted that an examiner should 
carefully review the DAPS results in the context of other 
clinical information and, assuming no clear alternative 
explanation for so high a score on the negative bias scale, 
the validity of the DAPS protocol should be strongly 
questioned.

Also administered was the Millon Clinical Multiaxial 
Inventory-III (MCMI-III), which measures psychological 
functioning.  It is not a general personality test, but a 
clinical tool to be used for diagnostic screening or clinical 
assessment for forensic and personal injury evaluations.  The 
test is intended to evaluate, in conjunction with other data, 
personality issues.  Dr. K.M. noted that the veteran may have 
reported more psychological symptoms than objectively exist, 
but noted that adjustments correcting for this tendency were 
probably successful in retaining validity of the test.  

On the basis of the MCMI-III test results, the examiner 
opined that it may be assumed that the veteran is 
experiencing a severe mental disorder.  In Axis I of the 
MCMI-III, the results suggest schizoaffective disorder, 
somatization disorder (prominent hypochondriacal features), 
and adjustment disorder with anxiety.  In Axis II, Dr. K.M. 
thought the best diagnostic classification is schizoid 
personality disorder with negativistic (passive-aggressive) 
personality traits, borderline personality features, and 
avoidant personality features.  

The veteran was also again given the MMPI.  Dr. K.M. provided 
a detailed description of the test and the scoring involved, 
but did not provide any specific scores.  The doctor noted, 
however, that the veteran's self-description as extremely 
disturbed requires further consideration because he had 
claimed many more psychological symptoms than most patients 
do.  Two possibilities were presented:  that the veteran was 
exaggerating in order to gain attention or services; or that 
extreme responses could have resulted from unusually severe 
psychological problems.  Without further explanation, the 
examiner opined that the veteran's responses represented his 
severe psychological problems and not an exaggerated profile 
to win his case.

Dr. K.M. summarized that the veteran appears to have had a 
psychological condition prior to military service that did 
not interfere with his enlistment and functioning aboard ship 
before the fire, which caused the death of shipmates, and 
where he had to handle live ordnance.  The doctor opined that 
the combination of the death of his shipmates and having to 
handle live ordnance at the time was enough to cause him to 
suffer from PTSD.  

Dr. K.M. stated that the veteran's PTSD symptoms included 
suicidal ideation; speech intermittently illogical or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control; difficulty in adapting 
to stressful circumstances, including work or worklike 
settings; and the inability to establish and maintain 
effective relationships.  These symptoms, it was opined, 
result in a marked impairment level and an inability to 
participate in competitive remunerative employment because 
they affect his judgment, thinking, and mood.

The examiner's offered diagnosis was, in Axis I, PTSD, severe 
and chronic; major depressive disorder, severe and chronic; 
and substance abuse in remission.  In Axis II, the diagnosis 
was personality disorder; rule out borderline personality 
disorder; rule out schizoid personality disorder.  Multiple 
issues were reported in axis IV involving problems with 
occupation, primary support group, and economic difficulties.  
In Axis V, the current and past year GAF score assigned was 
40.

It was the examiner's opinion that the veteran's behavior was 
consistent with "other combat veteran PTSD victims" and 
that because of these symptoms the veteran has been 
unemployable since 1990.  

In the veteran's December 2004 Brief, it was averred that the 
August 2001 treatment note by social worker L.D., discussing 
the viability of a retroactive higher award, constituted 
improper prejudgment of the veteran's claim in violation of 
38 C.F.R. § 4.23.  It is contended that the VA examinations 
by Dr. B.L. in June 2001, and Dr. M.M. in May 2004 must be 
purged from the record in order that the veteran receive an 
unbiased RO evaluation.  

The Brief also contends that the September 2004 evaluation 
reducing the veteran's evaluation from 50 percent to zero 
percent did not consider the veteran's disability in relation 
to its history, in accordance with 38 C.F.R. § 4.1.  It was 
also contended that the examination on which the September 
2004 rating decision was based was in violation of 38 C.F.R. 
§ 3.344(a).  The veteran's contention is that the veteran's 
private physician's evaluation was more full and complete 
than the VA physician's because the stressor event on which 
the private physician's diagnosis of PTSD was based was not 
the fire aboard FDR, but rather the veteran's handling of 
munitions during the fire.

The veteran also contends that he is entitled to a 100 
percent evaluation from September 1990 to present based on 
the schedular criteria.  The veteran further contends that no 
reduction in a level of disability is permitted unless it is 
shown that there is an improvement in the veteran's 
disability.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).

Normally, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
However, as noted in Fenderson, supra, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  Also 
in Fenderson, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Here, the Board must 
consider ratings that have been staged by the RO:  from 
December 3, 1990, to April 14, 1999, from April 14, 1999 to 
December 1, 2004, and from December 1, 2004 to the present.

In this case, the veteran is evaluated under Diagnostic Code 
9411 for PTSD.  The Board notes that effective November 7, 
1996, VA revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  61 Fed. Reg. 52,695 (1996).  On 
and after that date, all diagnoses of mental disorders for VA 
purposes must conform to DSM IV.  61 Fed Reg. 52,700 (1996) 
(codified at 38 C.F.R. § 4.125).  The new criteria for 
evaluating service-connected psychiatric disability were 
codified at newly designated 38 C.F.R. § 4.130.  The new 
rating criteria are significantly different from those in 
effect prior to November 7, 1996.  Nonetheless, the Board 
will proceed to analyze the veteran's PTSD claim under both 
sets of criteria.

Under Diagnostic Code 9411, 38 C.F.R. § 4.132 (1996), a 30 
percent rating was assignable where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 50 percent rating was 
assignable where the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  

VA General Counsel has addressed the meaning of "definite" 
as used in these rating criteria.  "The word 'definite,' as 
used in 38 C.F.R. § 4.132 to describe a 30-percent degree of 
disability for purposes of rating claims based on certain 
mental disorders, should be construed to mean distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large."  VAOPGCPREC 9-93.  

Under Diagnostic Code 9411 as amended, 38 C.F.R. § 4.130 
(2004), a 30 percent rating is for consideration where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is for consideration where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

In February 1991, Dr. R.H. noted that the veteran reported 
only vague symptoms other than poor sleep and mood.  There 
were no clear manic episodes, though the veteran claimed to 
have manic-depression in the past.  He described past 
episodes of "rages," but denied any criminal behavior.  He 
was not homicidal.  Affect was generally bright, non-labile, 
and appropriate.  There was no psychosis, suicidal or 
homicidal ideation, and no cognitive impairment.  Dr. R.H. 
diagnosed dysthymia; past substance abuse; and mixed 
personality (borderline antisocial, narcissistic) disorder.  

In the report of a February 1997 examination, Dr. S.P. 
reported the veteran was alert and oriented in all spheres.  
Grooming, hygiene, and dress were adequate and appropriate.  
Mood was somewhat irritable and guarded, with somewhat labile 
affect.  Speech was generally coherent.  The veteran reported 
his mood was variable, and he described himself as having 
rage attacks and feeling out of control and isolated.  The 
veteran reported he has a lot of bitterness.  Sleep was 
reportedly poor, with frequent nightmares.  Appetite was 
reported as fair.  He reported that he felt suicidal at 
times, but reported no current intent or plan.  He also 
denied homicidal intent or plan.  The veteran reported 
auditory hallucinations consisting of hearing screams and 
shouts, and on occasion hearing a voice talking to him that 
he could not understand.  Socialization was reportedly poor, 
and the veteran reported that he did not trust people.  
Activity level was low and insight poor, but judgment did not 
seem to be impaired.  Nothing was said of the veteran's 
ability to work or what affect, if any, the veteran's 
psychiatric symptoms had.  

In the report of his November 1998 examination, Dr. D.A. 
noted the veteran's subjective complaints of problems with 
sleeping, severe anxiety, nightmares, periodic auditory 
hallucinations, extreme psychological arousal upon exposure 
to events that reminded him of his military service, and 
somatic symptoms of anxiety, including sweating and 
constriction in his chest.  Dr. D.A.'s objective findings 
reported that the veteran was alert and oriented, and 
appeared highly anxious, and was restless and sweating, 
especially during the initial phase of the evaluation.  The 
veteran was casually dressed and had adequate grooming and 
hygiene.  Speech was generally relative and coherent, with 
some loosening association noted, and some pressured speech.  
The veteran reported symptoms consistent with panic attacks, 
including excessive perspiration, heart pounding, and 
restlessness, accompanied by the feeling that something 
terrible was going to happen.  

The veteran described being uncomfortable in crowds.  He 
denied current suicidal or homicidal ideation or intent, 
though he did state that he was easily irritated and 
sometimes felt that he had to stop himself from hurting 
people.  He reported sleeping only two to three hours per 
night, and sleeping during the day because he was tired.  He 
reported spending most of his waking hours either in bed or 
on the couch.  He reported feeling so depressed at times that 
is was unable to move.  The veteran reported that he was 
easily startled, that he was detached from those around him, 
and that he had no friends.  Some distractibility was noted, 
and the veteran's memory for some remote events was vague, 
potentially indicating the existence of a mild memory 
deficit.  No obsessive or ritualistic behaviors were noted.

Based on this examiner's evaluation, the proportion of 
disability attributable to PTSD alone was only 25 percent, 
and he described the veteran's PTSD-related symptoms as mild. 

Applying the evidence available at the time of the initial 30 
percent evaluation, the Board finds no basis for a higher 
evaluation under the old criteria.  There is nothing in the 
available evidence to indicate that symptoms attributed to 
PTSD resulted in considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people.  There is also no evidence of record to indicate 
that the veteran's PTSD-attributed symptoms so reduced the 
veteran's reliability, flexibility, and efficiency levels as 
to result in considerable industrial impairment.  The Board 
recognizes that the veteran was unemployed throughout most of 
this time, but the reason for unemployment was a physical 
injury received on the job as a postal worker, for which he 
received full disability compensation, including health care 
insurance benefits.  Given the clinical findings pertinent to 
the old rating criteria, there is no indication that the 
symptoms attributed to PTSD caused more than a distinct, 
unambiguous, and moderately large impairment.  Other than 
poor sleep and problems with mood, his psychiatric symptoms 
were rather vague, as noted by the 1991 examiner.  Even then, 
such symptoms were not attributed to PTSD.  Overall, there is 
nothing in the record to suggest that the veteran had PTSD 
which caused industrial impairment greater than that 
contemplated by the 30 percent rating under the old criteria.  

From the evidence described above, there is no evidence that 
the veteran's PTSD-attributed symptoms included flattened 
affect; circumstantial, circumlocutory or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, which induced occupational and social 
impairment with reduced reliability and productivity.  While 
there is undoubtedly some social impairment evident, the 1997 
examiner found the veteran was alert and oriented in all 
spheres.  His mood was somewhat irritable and guarded, with 
somewhat labile affect.  Speech was generally coherent.  The 
veteran reported his mood was variable, with the possibility 
of rage attacks and feeling out of control and isolated.  The 
1998 examiner noted that the veteran's PTSD-attributed 
symptoms accounted for no more than 25 percent of the 
veteran's symptomatology.  The veteran's PTSD was considered 
"mild."  Again, there is no evidence that the veteran's 
being out of work was attributable to anything other than his 
job-related physical injury.  

In short, under both the old and the new criteria, the 
preponderance of the evidence is against the claim for an 
evaluation higher than 30 percent for the period December 3, 
1990, to April 14, 1999.

Turning to the ratings in effect since April 14, 1999, the 
Board notes that the new criteria were in effect during this 
time.  As noted above, the new criteria became effective 
November 7, 1996.  To reiterate, a 50 percent rating is for 
consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is for consideration where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, and family relationships, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130 (1998).  

As will be discussed below, the Board finds that the 
preponderance of the evidence leads inexorably to the 
conclusion that, while the veteran undoubtedly suffers 
serious psychiatric symptoms, those symptoms are not caused 
by PTSD related to the veteran's military service.  The 
majority of the medical opinions of record, including the 
medical opinion of the May 2004 examiner, Dr. M.M., strongly 
suggests that the veteran's symptoms are not related to PTSD.  
Those opinions which include a diagnosis of PTSD do so based 
on a false premise that the veteran's peripheral exposure to 
the fire aboard FDR constituted a traumatic event as defined 
by DSM-IV.  

Evidence supporting the veteran's claim that his symptoms are 
those of PTSD includes the statement from private physician 
J.H., M.D. in September, 1984.  However, there is no evidence 
that Dr. J.H.'s assessment of PTSD is based on anything other 
than the veteran's uncorroborated description of events.  The 
same is true of Dr. W.T.'s 1985 letter revising his earlier 
clinical assessment of the veteran.  That 1985 reassessment 
was based solely on the veteran's account provided in a 
telephone conversation.

The report of the veteran's September 1986 hospitalization 
diagnosed PTSD based on the veteran's account of "an attack 
on his ship in which men were killed."  The February 1989 VA 
examination diagnosed PTSD based on the veteran's account 
that a bomb had exploded in a hatch and that he saw many of 
his friends charred.  

The treatment notes and letter opinions of the veteran's 
treating psychiatrist, Dr. K.K., document the veteran's 
psychiatric symptoms.  However, it is apparent from the 
record that, not having independently diagnosed PTSD herself, 
she has relied on an earlier diagnosis of PTSD, without 
assessing whether or not any valid PTSD stressor existed.  It 
was only after the veteran was ultimately service connected 
for PTSD and expressed disappointment with the initial PTSD 
evaluation that Dr. K.K. began attributing those symptoms to 
PTSD.  Thus, if there is no valid PTSD stressor, Dr. K.K. 
cannot say, as she did in December 1999, that the veteran has 
severe PTSD; she can only say that the veteran has severe 
psychiatric symptoms.  Similarly, the comment in Dr. K.K.'s 
letters of March 2002 and July 2002 that the veteran is 
"globally impaired due to PTSD" also rested on a faulty 
premise that the veteran had a valid PTSD stressor and a 
concomitant diagnosis of PTSD.  

Finally, the evaluation of private psychologist K.M., dated 
in December 2004, diagnosed the veteran with PTSD, severe and 
chronic, and opined that the veteran's behavior was 
consistent with "other combat veteran PTSD victims."  Dr. 
K.M., who evidently had access to the veteran's entire case 
file, effectively documented the veteran's symptoms as 
divined from the record and extensive testing, though the 
Board notes that Dr. K.M. himself questioned the validity of 
some of the test results.  Dr. K.M. discussed the veteran's 
account of events surrounding the FDR fire, and determined 
that it was enough that the veteran had heard an explosion, 
seen smoke, heard the screams of the dying men, seen the 
bodies of the victims being removed from the scene of the 
fire, and had to dispose of bombs during the fire, to 
determine that the veteran had a stressor adequate to cause 
PTSD.

The Board notes that many of Dr. K.M.'s conclusions 
supporting the viability of the veteran's claimed PTSD 
stressor are based on evidence not supported by the record.  
There is no evidence of record to support the conclusion that 
the victims were covered with soot; no evidence that the 
veteran was a part of a failed rescue mission; and no 
evidence that the veteran was exposed to the victims 
"screaming and yelling, begging for their lives."  Dr. K.M. 
attributes the veteran's drinking problems to a lay person's 
self medication  Yet the doctor does not attempt to explain 
the serious trouble the veteran got into prior to the fire 
because of his underage drinking, as described by his brother 
in his November 1974 statement.  

The many opinions stressing that the veteran's symptoms are 
not PTSD-related, and in some cases are strongly believed to 
be over-reported by the veteran, are documented above and, 
with the one exception which follows, need not be detailed 
again here.  

As noted above, the veteran was examined by Dr. M.M. at VAMC 
Pittsburgh in May 2004.  The examiner, as had the private Dr. 
K.M., subjected the veteran to a variety of diagnostic 
psychological testing.  Dr. M.M., however, noted that all of 
the previous diagnoses of PTSD had relied on the veteran's 
own, uncorroborated accounts of the FDR fire.  Even those who 
acknowledged having seen the JAG Report apparently only used 
the report to verify that there had been a fire.  Dr. M.M., 
however, scrutinized both the JAG Report and the veteran's 
statements over the years and concluded that what the veteran 
experienced aboard FDR does not meet the DSM-IV criterion A 
for a diagnosis of PTSD.  In support of this conclusion, Dr. 
M.M. noted that the veteran's accounts of the fire varied 
markedly over the years, and were not corroborated by the 
findings in the JAG Report.  

In the final analysis it was evident from the record that, 
while a fire occurred, and the veteran was likely involved in 
removal of ordnance from the hangar bay during the fire, this 
amounted to nothing more dangerous, traumatic, or life-
threatening than his normal duties as bomb handler.  The 
veteran was not exposed to any specific threat brought about 
by the fire because the fire was confined to a single 
compartment four decks below a flight deck where the veteran 
was going about his duties of removing ordnance.  And, while 
he may have seen the bodies as they were removed from the 
fire scene, they were neither charred nor burned; nor did the 
veteran even know these shipmates.  Dr. M.M. concluded that, 
while the veteran may have been exposed to stress while 
carrying out his job during the fire, that stress did not 
rise to the level sufficient to meet the criteria for a 
stressor under DSM-IV.  Further, the veteran's claim of 
having recurring nightmares of seeing and handling charred 
bodies cannot be considered to meet criterion B of DSM-IV of 
PTSD because these events never actually occurred.  
Additionally, the various test results showing the strong 
likelihood of exaggeration of symptoms by the veteran, and 
the clinical history of other psychiatric disease or defects, 
supports the conclusion that the veteran did not experience 
the stressor as he reported, which in turns supports the 
position of those examiners who concluded that the veteran 
did not have PTSD.  For these reasons, the Board gives 
greater weight to the opinions that PTSD should not have been 
diagnosed.  

The Board finds that the evidence necessitates the conclusion 
that, because the veteran's participation in events 
surrounding the fire aboard FDR does not meet the criteria 
for a stressor under DSM-IV, the veteran does not have a 
current diagnosis of PTSD.  It follows, then, that the 
veteran's well-documented psychiatric symptoms cannot be 
attributed to service-connected PTSD.  Accordingly, an 
evaluation higher than the current non-compensable level is 
not warranted.

In addition to the veteran's contentions that he is entitled 
to a 100 percent schedular rating from December 1990 to the 
present, discussed above, the Board must address arguments 
raised in the veteran's December 2004 Brief.  The veteran, 
through counsel, contends that the August 2001 treatment note 
which discussed the viability of a retroactive award, 
"tainted" the two VA examinations that followed, and that 
they therefore must be purged from the record.  Cited for 
this premise is Austin v. Brown, 6 Vet. App. 547 (1994).   
Austin stands for the proposition that "[a] BVA decision 
which relies upon a BVA medical adviser's opinion obtained by 
a process that does not ensure an impartial opinion violates 
Thurber-type fair process.  We hold that basic fair play 
requires that evidence be procured by the agency in an 
impartial, unbiased, and neutral manner."  Id. at 552 
(emphasis added).  Austin thus is inapt here because the VA 
examination in Austin was prejudiced by the wording of the 
RO's request for an examination, which implied a medical 
etiology which was clearly not supported by the evidence of 
record.  Here, the RO's request for a medical examination in 
May 2001 simply requested a psychiatric examination in 
compliance with paragraph two of the January 2001 BVA remand.  
Paragraph two of that remand states:  

As part of the development undertaken to 
comply with the new law [VCAA] and in an 
effort to provide an adequate record upon 
which to evaluate the veteran's 
psychiatric disability, the RO should 
arrange to have the veteran examined for 
purposes of assessing the scope and 
severity of his service-connected PTSD.  
The examining physician must review the 
claims folder and attention is directed 
to the November 1998 VA examination 
report.  All diagnostic tests and studies 
deemed necessary by the examiner should 
be conducted, and all findings should be 
reported in a manner that pertinent 
rating criteria may be applied.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  The report of examination should 
be comprehensive and include a detailed 
account of all manifestations of service-
connected disability with an opinion as 
to the effect of PTSD on the veteran's 
social and occupational adaptability.  
The examiner should provide complete 
rationale for all conclusions reached.

The April 2004 RO request for an examination requested that 
the examination be conducted by an examiner who had not 
previously examined the veteran, which was complied with.  
The request, which echoed the language from the December 2003 
Board remand, stated that 

[T]esting should be conducted with a view 
toward determining the severity of the 
veteran's PTSD symptoms.   The claims 
files, along with all additional evidence 
obtained pursuant to the instructions 
above, must be made available to and 
reviewed by the psychiatrist.

The psychiatrist should review the claims 
file, examine the veteran, and 
distinguish between the symptoms due to 
service-connected disability and those 
due to any co-existing non-service-
connected disability.  If the 
psychiatrist is unable to disassociated 
the psychiatric symptoms of PTSD from 
those of another, the examiner should so 
indicate.  The psychiatrist should assign 
a GAF score and explain the significance 
of the score in terms of social and 
industrial impairment.  Findings 
necessary to apply the criteria in 38 
C.F.R. § 4.130 (2002) should be set 
forth.  The rationale for the 
psychiatrist's opinions should be 
explained in detail.  All opinions should 
be explained in light of the opinions 
already of record. . .If the psychiatrist 
provides an opinion that is contrary to 
one already of record, the psychiatrist 
should point to specific findings and/or 
medical authority to explain why his or 
her opinion differs from those opinions 
already of record.  (The psychiatrist 
must address the findings provided by a 
VA examiner in June 2001 as well as those 
provided by the veteran's treating VA 
psychiatrist in December 1999 and March 
2002.)

There is nothing in the language of either the RO's or the 
Board's request for examination which prejudges the outcome 
of the examinations.  Further, the veteran has not proffered 
any evidence that the social worker's treatment note of 
August 2001 was the basis for an adverse evaluation by the 
RO.  The social worker's note is just that, a note 
documenting treatment given and topics discussed.  There 
nothing of evidence to suggest that the RO could or would be 
predisposed to render a decision based on the conversation 
between an unnamed source at the RO and the social worker, or 
on the presence of the treatment note in the record.  There 
is no evidence that the veteran was even identified in the 
social worker's discussion with his contact at the RO.  In 
short, the veteran has provided only an allegation, 
unsupported by evidence of bias.  

Next, the veteran avers that reducing his rating to zero 
percent is in violation of 38 C.F.R. § 3.344 and 4.1.  The 
veteran argues that the VA examinations on which the 
reevaluation to zero percent are based are somehow "less 
than full and complete."  This is so, the veteran avers, 
because the veteran's private examiner found that the 
stressor event precipitating the veteran's PTSD was not the 
fire aboard FDR itself, but rather the fact that the veteran 
had to handle munitions during the fire.  

This argument is unavailing.  Contrary to the veteran's 
argument in his Brief, Dr. M.M., the May 2004 VA examiner, 
did not focus only on the fire itself rather than the 
handling of munitions during the fire.  Dr. M.M. specifically 
noted that the veteran was removing ordnance from a nearby 
area during the fire.  However, based on his analysis of the 
JAG Report of the fire and the veteran's description of the 
incident, the VA examiner determined that, since the veteran 
was not directly exposed to a life-threatening situation 
himself, his exposure to this event, including specifically 
his removing flares from the nearby area at the time of the 
fire, simply did not meet criterion A for a diagnosis of 
PTSD. 

Thus, since Dr. M.M. specifically discussed and took into 
account the fact that the veteran was handling ordnance at 
the time of the fire aboard FDR, the Board finds no merit in 
the veteran's contention that the decision to reduce the 
veteran's award to zero percent was based on a "less than 
full and complete" examination.  The Board also notes in 
this regard that Dr. M.M. based his analysis and conclusions 
on a review of the entire case file, the testing described 
above, and an examination of the veteran lasting some one and 
one-half hours.

Finally, the veteran argues that the veteran's disability 
rating cannot be reduced unless an improvement in the 
veteran's disability is shown to have occurred.  38 U.S.C.A. 
§ 1155 (2002); 38 C.F.R. § 3.951(a) (2004).  The cited 
regulation is inapt, however, because it specifically deals 
with an adjustment to the Schedule for Rating Disabilities.  
Here, reevaluation of the veteran's disability is not based 
on a change to the schedular criteria.  The downward 
reevaluation of the veteran's service-connected PTSD 
disability is part of the continuum present under Fenderson.  
As noted in Fenderson, when an original disability rating is 
appealed, VA must consider the appropriateness of ratings to 
be assigned throughout the appeal period, beginning from the 
date service connection was awarded, in this case, December 
3, 1990.  The change from 30 to 50 to 0 merely reflected the 
RO's evaluations as staged throughout the period in question 
as required by Fenderson.  

III.  Veterans Claims Assistance Act of 2000

During the pendency of this claim, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) was signed into law, changing the standard for 
processing veterans' claims.  In adjudicating this veteran's 
claim, the Board has considered the provisions of the VCAA.  
Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was specifically apprised of 
VA's duties to both notify and assist in correspondence dated 
in February 2001, just three months following enactment of 
VCAA, before VA regulations promulgating the VCAA were 
promulgated, and nine months before the RO's first post-VCAA 
adverse decision, rendered in the SSOC dated in November 
2001.  

Specifically regarding VA's duty to notify, the February 2001 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to a higher evaluation for 
PTSD, what information VA would assist in obtaining on the 
veteran's behalf, and where the veteran was to send the 
information sought.  After the December 2003 remand by the 
Board, the veteran was sent an update regarding VA's VCAA 
responsibilities in a correspondence dated in February 2004.  
This communication listed in detail the evidence already of 
record, and reiterated what evidence VA was responsible for 
getting and what evidence the RO would obtain on the 
veteran's behalf.  See Quartuccio, supra.  This update also 
informed the veteran of where the veteran was to send the 
information sought and the time frame for submission.  
Additionally, the RO informed the veteran of the results of 
its rating decisions, and the procedural steps necessary to 
appeal.  The RO also provided a SOC and three SSOCs reporting 
the results of the RO's reviews in the course of this appeal, 
and the text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's service medical records 
(SMRs).  The RO also obtained and incorporated into the 
record the private treatment records discussed above, as well 
as the veteran's VA treatment records.  In the course of this 
veteran's claim for service connection for PTSD and 
subsequent increased evaluation requests, the veteran has 
been afforded no fewer than nine VA examinations, as well as 
three hearings at the RO and one at the Board.  Given the 
standard of the regulation, the Board finds that VA has no 
duty to inform or assist that was unmet.



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an evaluation higher than 30 percent disabling 
for PTSD from December 3, 1990, to April 14, 1999, is denied. 

Entitlement to an evaluation higher than 50 percent disabling 
for PTSD from April 14, 1999, to December 1, 2004, is denied.

Entitlement to an evaluation higher than 0 percent disabling 
for PTSD from December 1, 2004, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


